Citation Nr: 0324738	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  01-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the RO, 
which denied the veteran's claim for a rating higher than 30 
percent for his PTSD.  


REMAND

The veteran believes his PTSD is more severe than 30 percent 
disabling.  He says that, for all practical purposes, he is 
seriously impaired both socially and industrially.  

During his most recent VA examination in June 2000, the 
veteran indicated that he looked forward to retirement 
because he found his job increasingly stressful.  He  
reported problems with anxiety and stress; he also noted that 
his work seemed to aggravate his stress, but some days his 
work was relatively stress free.  He noted that frustrations 
on his job intensified his anxiety and caused him to 
"snap at people."  At times, he also gets into conflicts 
with customers and coworkers.  He reported sleep disturbance 
as a result of nightmares.  Following a mental status 
examination, the diagnosis was chronic moderate PTSD, and the 
Global Assessment of Functioning (GAF) score was 50.  

VA outpatient treatment reports, however, dated from December 
2000 to June 2001, indicate the veteran continues to receive 
clinical evaluation for increased symptoms of PTSD; he is 
reported to have problems with depression, excessive 
irritability, poor sleep, and low frustration tolerance.  
These reports contain diagnoses of PTSD and depression.  
During a clinical visit in March 2001, it was noted that he 
presented with intensification of symptoms and emotional 
distress.  He indicated severe problems with sleep, 
hypervigilance, irritability, and low mood.  He isolated 
himself from family, has occasional suicidal ideation, 
constant loss of interest in enjoyment of activities, 
intrusive thoughts and nightmares of military trauma.  The 
diagnostic assessment was chronic PTSD and a recurrent 
depressed mood.  A treatment report dated in April 2001 also 
contains diagnoses of chronic severe PTSD with a depressed 
mood.  

The veteran's representative argues that the current 30 
percent rating is inconsistent with the most current GAF 
score of 50.  The representative points out that the 
Diagnostic and Statistical Manual for Mental Disorders, 4th 
ed., (DSM-IV) provides that, with a GAF score between 41 and 
50, an individual is considered to suffer from "serious 
symptoms" (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Therefore, the 
representative believes the medical evidence of record paints 
the picture of a veteran who is seriously disabled due to 
PTSD.  

VA's General Counsel has held that, when a veteran asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
required.  See VAOPGCPREC 11-95 (April 7, 1995).  Moreover, 
in his VA Form 9 dated in February 2002, the veteran 
maintained that his PTSD had gotten worse, and he requested 
another compensation examination to prove this.  Therefore, 
in light of the objective clinical findings cited by the 
representative and the claim of greater disability, the 
veteran should undergo another VA psychiatric examination to 
obtain a medical opinion concerning the present severity of 
his PTSD.  38 U.S.C.A. § 5103A(d); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

There also may be additional due process requirements as a 
result of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA and its implementing 
regulations are completed as to the issue 
of the veteran's entitlement to a higher 
rating for his PTSD.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as well as 
the implementing regulations, are fully 
complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be obtained by VA on his 
behalf.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio 
v. Principi, 16 Vet. App 183, 186-87 
(2002).  

2.  Obtain the names and addresses of all 
medical care providers, VA as well as 
non-VA, who have treated the veteran for 
PTSD since June 2001.  After securing any 
necessary releases, obtain these records.  
Also obtain his treatment records from 
the Charleston, South Carolina VA Medical 
Center (VAMC).  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether the 
veteran responds to the foregoing 
request.  All records obtained should be 
associated with the other evidence in the 
claims file.  

3.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion concerning the current 
severity of his PTSD.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  A social, 
educational and work history should be 
obtained.  The claims folder must be made 
available to the examiner, and the 
examiner should confirm the claims folder 
was indeed available and reviewed.  The 
examiner's objective clinical findings 
must address the applicable rating 
criteria with respect to impairment due 
to PTSD.  The examiner should report a 
multiaxial diagnosis identifying all 
current mental disorders, and offer an 
opinion as to the extent to which the 
veteran's service-connected PTSD, 
exclusive of any other disability, 
interferes with his ability to establish 
and maintain relationships, and causes 
any reduction in his initiative, 
efficiency, flexibility, and reliability 
levels.  The examiner should also provide 
an opinion as to the degree of social and 
industrial impairment due to the PTSD, 
should assign a numerical score on the 
GAF Scale and include an explanation of 
the numerical score assigned, and should 
estimate, if feasible, the proportion of 
the global disability which is 
attributable to PTSD alone.  The examiner 
also should offer an opinion as to 
whether the veteran's PTSD renders him 
unemployable, given his education and 
work experience.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  



4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
examination report and required opinion 
is responsive to and in complete 
compliance with the directives of this 
remand.  If not, take corrective action.  
38 C.F.R. § 4.2 (2002).  The RO is 
advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
veteran's claim for an increased rating 
for his PTSD.  If the determination 
remains adverse, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond.  

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND the Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




